Filed 5/18/22 In re Ontiveros CA4/1
Opinion following transfer from Supreme Court
                           OPINION AFTER TRANSFER FROM THE

                                  CALIFORNIA SUPREME COURT


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re ISRAEL ONTIVEROS on Habeas                                     D077905
 Corpus.
                                                                      (San Diego Super. Ct. Nos.
                                                                      SCD264642,
                                                                      SCD263128, and
                                                                      HC24134)

         ORIGINAL PROCEEDING in habeas corpus. Steven E. Stone, Judge.
Petition denied.
         Israel Ontiveros, in pro. per., and Ava R. Stralla, under appointment of
the Court of Appeal, for Petitioner.
         Rob Bonta, Attorney General, Phillip J. Lindsay, Assistant Attorney
General, Amanda J. Murray and Gregory J. Marcot, Deputy Attorneys
General, for Respondent.
         In 2017, Israel Ontiveros was convicted of multiple felonies and
sentenced to state prison in two criminal cases. In the first case, a jury
convicted Ontiveros on two counts of assault with a deadly weapon
(Pen. Code, § 245, subd. (a)(1)), a nonviolent felony (id., § 667.5, subd. (c)).
With enhancements and priors, the trial court sentenced him to an effective
prison term of 19 years 8 months. In the second case, Ontiveros pleaded
guilty to one count of robbery (id., § 211), a violent felony (id., § 667.5, subd.
(c)(9)). With priors, the court sentenced him to a term of seven years in
prison, to run consecutively to the sentence in the first case.
      Two years later, Ontiveros requested early parole consideration under
Proposition 57, the Public Safety and Rehabilitation Act of 2016.
Proposition 57 amended the California Constitution to provide, in relevant
part, that “[a]ny person convicted of a nonviolent felony offense and
sentenced to state prison shall be eligible for parole consideration after
completing the full term for his or her primary offense.” (Cal. Const., art. I,
§ 32, subd. (a)(1).) The California Department of Corrections and
Rehabilitation (Department) denied his request based on Department
regulations implementing Proposition 57, which exclude from eligibility for
early parole consideration any inmate who “is currently serving a term of
incarceration for a ‘violent felony,’ ” as defined in Penal Code section 667.5,
subdivision (c). (Cal. Code Regs., tit. 15, § 3490, subds. (a)(5), (c).)
      The trial court likewise denied Ontiveros’s petition for writ of habeas
corpus. The court reasoned that, because one of Ontiveros’s convictions was
for a violent felony (robbery), he was ineligible for early parole consideration
under Proposition 57.
      Ontiveros petitioned this court for habeas relief. He relied primarily on
In re Mohammad (2019) 42 Cal.App.5th 719 (Mohammad), revd. 12 Cal.5th
518, which held that an inmate is eligible for early nonviolent offender parole
consideration under Proposition 57 as long as any of the inmate’s current
convictions is for a nonviolent offense, even if he was convicted of other,


                                         2
violent offenses. (Mohammad, at p. 726.) We issued an order to show cause
why Ontiveros was not entitled to relief.
      In response, the Attorney General argued that Mohammad’s
interpretation of Proposition 57 is inconsistent with the intent of the voters
and leads to an absurd result. The Attorney General relied on two recent
opinions that disagreed with Mohammad. (See In re Viehmeyer (2021)
62 Cal.App.5th 973 (Viehmeyer), review granted June 30, 2021, S268660;
In re Douglas (2021) 62 Cal.App.5th 726 (Douglas), review granted June 16,

2021, S268570.)1
      In a published opinion, “[w]e join[ed] Viehmeyer and Douglas in
disagreeing with Mohammad’s conclusion that an inmate serving a
determinate sentence for both violent and nonviolent convictions is entitled to
early parole consideration under Proposition 57.” (In re Ontiveros (2021)

65 Cal.App.5th 899, 902-903, review granted Aug. 25, 2021, S269832.)2
      The Supreme Court granted review in this case and Mohammad (as
well as Viehmeyer and Douglas), and deferred further action in this case
pending disposition of Mohammad. (In re Ontiveros (2021) 282 Cal.Rptr.3d
637.) The Supreme Court ultimately reversed Mohammad, “conclud[ing] that
the Department acted within its discretion when it promulgated section 3490,
subdivision (a)(5) of the California Code of Regulations excluding individuals


1     On March 9, 2022, the Supreme Court subsequently transferred
Viehmeyer and Douglas back to the Courts of Appeal with directions to
vacate. (See In re Viehmeyer, 2022 WL 711236; In re Douglas, 2022 WL
711243.) They have been rendered “depublished” or “uncitable.” (See Cal.
Rules of Court, rule 8.1115(e)(3).)

2     The Supreme Court subsequently transferred this case back to us with
directions to vacate. Our original opinion has been rendered “depublished” or
“uncitable.” (See Cal. Rules of Court, rule 8.1115(e)(3).)
                                       3
currently serving a sentence for a violent felony from early parole
consideration.” (In re Mohammad (2022) 12 Cal.5th 518, 541.)
      The Supreme Court transferred this case back to us with directions to
“reconsider the cause in light of In re Mohammad (2022) 12 Cal.5th 518.” We
issued an order “request[ing] that the parties submit supplemental letter
briefs addressing this issue.” In his submission, Ontiveros concedes “[t]he
arguments made on appeal are no longer viable in light of” the Supreme
Court’s decision. The Attorney General agrees.
      We agree and accept Ontiveros’s concession that his petition is no
longer viable in light of In re Mohammad, supra, 12 Cal.5th 518.
Accordingly, we will deny the petition.
                               DISPOSITION
      Our decision in In re Ontiveros (2021) 65 Cal.App.5th 899 is hereby
vacated. The petition is denied.



                                                         HALLER, Acting P. J.

WE CONCUR:



IRION, J.



DATO, J.




                                          4